UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2323



MORRIS R. JORDAN,

                                                         Petitioner,

          versus

STERLING MINING COMPANY; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR; OLD REPUBLIC INSURANCE
COMPANY,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(94-2250-BLA)


Submitted:   February 27, 1996             Decided:   March 19, 1996

Before MURNAGHAN and WILKINS, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Morris R. Jordan, Petitioner Pro Se. Mark Elliott Solomons, Laura
Metcoff Klaus, ARTER & HADDEN, Washington, D.C.; Patricia May Nece,
Jill M. Otte, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1995). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Jordan v.
Sterling Mining Co., No. 94-2250-BLA (B.R.B. June 22, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2